Citation Nr: 1204100	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-17 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether a substantive appeal (VA Form 9 or equivalent) was timely filed.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 1963 to August 1965, with subsequent periods of Air National Guard and Naval Reserve service. 

This appeal to the Board of Veterans' Appeals (Board) is from a July 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, concluding the Veteran had not filed a timely substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect an appeal of the RO's denial of his petition to reopen his claim for service connection for clear cell carcinoma, status post right and partial left nephrectomy, alleged to be the result or a residual of radiation exposure and/or jet fuel exposure.  So this current appeal to the Board concerns this preliminary issue of whether he filed a timely appeal of that prior RO decision.  See 38 C.F.R. § 19.34 (2011).

In August 2008 the Board remanded this case to the RO, via the Appeals Management Center (AMC), to arrange for a videoconference hearing before a Veterans Law Judge of the Board - including on this timeliness issue.  Accordingly, as support for his claim of a timely appeal, the Veteran subsequently testified at a videoconference hearing in December 2008 before the undersigned Veterans Law Judge of the Board.  During the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider the evidence not already on file.  See 38 C.F.R. §§ 20.800, 20.1304(a) (2011).

In March 2010, the Board, like the RO, determined the Veteran had not filed a timely substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of that prior RO decision in question.  He then appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  The Court issued a single judge, memorandum, decision in June 2011 setting aside the Board's decision and remanding this case to the Board for further proceedings and readjudication of this timeliness issue in compliance with that decision.


The Veteran was represented in his appeal to the Court by a private attorney, who continues to represent him before VA, and the attorney submitted additional argument in support of the claim in December 2011.


FINDINGS OF FACT

1.  A March 2005 RO rating decision determined there was not new and material evidence and, therefore, denied the Veteran's petition to reopen his previously denied claim for service connection for clear cell carcinoma, status post right and partial left radical nephrectomy alleged to be the result of radiation exposure and/or jet fuel exposure.  The RO sent him notice of that decision on March 29, 2005, and apprised him of his appellate rights in an enclosed VA Form 4107.

2.  In response, the Veteran filed a timely notice of disagreement (NOD) with that decision, and the RO sent him a statement of the case (SOC) concerning this claim on March 1, 2006, so after the devastation of Hurricane Katrina in August 2005.

3.  The Veteran filed a substantive appeal (VA Form 9) regarding this claim, which he dated March 10, 2006.  But his substantive appeal was not date-stamped as actually received at the New Orleans RO until May 2, 2007.  The date of receipt of his substantive appeal at that RO was more than 60 days after the issuance of the SOC (so not by May 1, 2006) and more than one year after the notification of the March 2005 rating decision (so not by March 29, 2006).

4.  The Veteran has not shown good cause for his failure to file a timely substantive appeal in his challenge to that March 2005 rating decision.



CONCLUSION OF LAW

The Veteran did not file a timely substantive appeal in response to the March 2006 SOC to complete the steps necessary to perfect his appeal to the Board concerning the March 2005 denial of the petition to reopen his claim for service connection for clear cell carcinoma, status post right and partial left radical nephrectomy alleged to be the result of radiation exposure and/or jet fuel exposure.  And the Board has the discretionary authority in this circumstance not to consider his appeal as timely filed absent the required showing of good cause to in turn permit the equitable tolling of the filing deadline for submitting his substantive appeal..  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, and 20.306 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Here, since the Veteran's timeliness claim is being denied as a matter of law, the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA does not apply because the issue presented is solely of statutory and regulatory interpretation and/or the claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).


II.  Timeliness of Substantive Appeal

As acknowledged in a footnote 1 in the Court's June 2011 memorandum decision, the Veteran does not argue that VA timely received the appeal, or that the Board should have deemed the appeal received on the date it was mailed; rather, he essentially is arguing that the time limit for filing a Substantive Appeal should be equitably tolled because of the circumstances surrounding Hurricane Katrina.  This footnote 1 in the Court's memorandum decision cites the Appellant's brief to the Court at page 7 arguing that "the Board could well have found that [the Veteran] acted reasonably and that VA should exercise its discretion to accept the [Substantive Appeal]").  The Veteran's attorney reiterated this stance in her more recent December 2011 argument, citing as reason or justification for equitably tolling the time limit for filing the Substantive Appeal the Veteran's testimony that, after receiving the March 1, 2006 SOC denying his claim, he immediately went to the VA outpatient clinic in Slidell, Louisiana, to submit his substantive appeal.  He testified during his hearing that he believed there was no difference between the medical facility and the VA administrative offices since the sign at the clinic said "Department of Veterans Affairs."  So he presumably is citing the esoteric distinction and resultant confusion that someone outside of the agency may incur when trying to distinguish between the VA medical centers (VAMCs) within VA, which fall under the direction of the Veterans Health Administration (VHA), versus the ROs that fall under the purview of the Veterans Benefits Administration (VBA).  He further testified that, once at the clinic, he was told he needed to see the patient representative, and that she told him that he had to send the VA Form 9 to the BVA (i.e., Board) in Washington, DC.  And following the instructions of that patient advocate at the clinic, on March 10, 2006, he allegedly mailed the substantive appeal (VA Form 9) directly to the Board via the United States Postal Service (USPS), rather than to the RO in New Orleans that had provided him the SOC and that had assumed jurisdiction over his efforts to appeal the St. Petersburg RO's decision not to reopen his claim on the premise that there was not the required new and material evidence.


There is no record of that VA Form 9 being received at the Board, however, in lieu of at the RO in New Orleans, and even assuming for the sake of argument the Board had the authority to accept it instead of the RO, which 38 C.F.R. § 20.300 clearly indicates the Board does not.

In May 2007, so more than a year later, a facsimile (fax) transmission from Congressman Bobby Jindal was received by the RO.  It contained a copy of a substantive appeal signed by the Veteran concerning the RO's March 2005 denial of the petition to reopen his claim for service connection for clear cell carcinoma.  The date of signature on the form was March 10, 2006.

An appeal to the Board consists of a timely filed notice of disagreement (NOD) in writing and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal (e.g., a VA Form 9 or equivalent).  38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  See 38 C.F.R. § 20.202  .  As a general rule, a substantive appeal must be filed within sixty days from the date that the agency of original jurisdiction (which, here, was the RO) mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later, to perfect an appeal of any issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1); 38 C.F.R. § 20.302.  If an appeal is not perfected within the time specified by the regulation, the RO's determination becomes final and binding on the Veteran based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d).  Once an RO's decision becomes final and binding, absent submission of new and material evidence, the claim may not be reopened or readjudicated by VA.  See 38 U.S.C.A. § 5108. 


An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  A request for such an extension must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  See 38 C.F.R. § 20.303 (2011).  Except in cases where the submission of additional evidence requires the issuance of a supplemental SOC (SSOC) pursuant to 38 C.F.R. § 19.31 (2011), the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  See 38 C.F.R. §§ 20.303(b), 20.304.

When the rules require that any written document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  See 38 C.F.R. § 20.305, 20.306.

The Court has held that the formality of perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme which requires the filing of both an NOD and a formal appeal (VA Form or equivalent statement).  When an appellant fails to file a timely appeal, and does not request an extension of time in writing before the expiration of time for the filing of the substantive appeal, the Court has held that he or he is statutorily barred from appealing the decision of the agency of original jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or adequacy of response shall be determined by the Board.

But in another precedent case, Percy v. Shinseki, 23 Vet. App. 37 (2009), the appeal similarly involved the question of whether the requirement that a claimant file a timely substantive appeal under 38 U.S.C.A. § 7105(d)(3) is a jurisdictional predicate to the Board's adjudication of a matter, particularly in light of the U.S. Supreme Court's decision in Bowles v. Russell, 551 U.S. 2005 (2007), which had held that jurisdictional time periods for taking an appeal may not be extended for equitable reasons (i.e., equitably tolled).

In Bowles, and In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997), the Court had held that if the claims file does not contain a timely NOD, SOC, and VA Form 9 [substantive appeal], the Board is not required and, in fact, has no authority to decide the claim.  Indeed, the Court in Bowles had gone so far as to conclude that jurisdictional time periods for taking an appeal may not be extended even for equitable reasons, such as out of a sense of common fairness due to mitigating circumstances.

But in distinguishing Bowles, the Veteran's Court (CAVC) held in Percy that section 7105(d)(3) does not operate as a jurisdictional bar precluding the Board's consideration of an appeal where the substantive appeal is untimely.  The CAVC specifically noted that, while section 7105(d)(3) provides that the agency of original jurisdiction "may" close a case if a substantive appeal is not timely filed, such action is discretionary, not mandatory.  Given the permissive nature of section 7105(d)(3), including express authority to grant indeterminate extensions of time, the CAVC held that VA may waive its objection to an untimely substantive appeal, and that the Board may properly adjudicate a matter where there has been such waiver because the 60-day filing period is not jurisdictional in nature.  While the Board's regulations refer to the timely filing of a substantive appeal as constituting a jurisdictional question, the CAVC stated that it need not provide any deference to this interpretation given that the statute is clear on its face.

Other cases similarly have held that a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as an example, is available where the claimant has actively pursued his judicial remedies but has filed a defective pleading during the statutory period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 ( Fed. Cir. 2002).  The Federal Circuit Court specifically held in Bailey that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct - such as trickery; however, Bailey does require the Appellant to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).  There must be a cause and effect, i.e., the complainant relied to his/her detriment on something that VA did or should have but did not do.  See Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364.

Turning back now to the procedural history of this particular case.  A March 2005 rating decision denied the Veteran's petition to reopen his previously denied claim for service connection for clear cell carcinoma, status post right and partial left radical nephrectomy alleged to be associated with radiation exposure and/or jet fuel exposure.  The decision found that no new and material evidence had been submitted.  And the RO issued notice of that decision on March 29, 2005, along with notice of his appellate rights on an enclosed VA Form 4107.

The Veteran filed a timely NOD in response to that March 2005 rating decision denying his petition to reopen this claim.  And upon receiving his NOD, the RO sent him an SOC concerning this claim on March 1, 2006.  He then reportedly filed a substantive appeal (VA Form 9), which he dated March 10, 2006.  However, the first time the RO became aware of this document was when a copy of the substantive appeal was received via fax from Congressman Jindal's office on May 2, 2007.  So the actual date of receipt of his substantive appeal was not until that later date - May 2, 2007.  "Date of receipt" means the date on which a claim, information or evidence was received by VA - except as to specific provisions not shown to be applicable for claims or evidence received in the State Department (§ 3.108), or in the Social Security Administration, i.e., at SSA (§§ 3.153, 3.201), or Department of Defense (DoD) as to initial claims filed at or prior to separation.  See 38 C.F.R. § 3.1(r).  Moreover, according to 38 C.F.R. § 20.300, the substantive appeal must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the substantive appeal must be filed with the VA office which has assumed jurisdiction over the applicable records.  And this is precisely what had occurred in this particular instance since the Veteran's claim (that is, the denial of the petition to reopen his claim) had been handled by the RO in St. Petersburg, Florida, since he was at the time residing in that state, and that office had sent him the SOC on March 1, 2006 responding to his NOD.  His claims file was then transferred to the New Orleans RO, the state where he had relocated and reportedly went to the VA clinic in Slidell, Louisiana, to file his VA Form 9 on March 10, 2006, albeit that not was actually received at the New Orleans RO (where it needed to be filed) until more than a year later, on May 2, 2007.

To reiterate, he was required to submit his substantive appeal to that RO within the later of either 60 days after the issuance of that SOC (meaning by May 1, 2006) or within one year after receiving the notification of the March 2005 rating decision (meaning by March 29, 2006).  Hence, considering the later of the two, the deadline for perfecting his appeal was May 1, 2006.  See 38 U.S.C.A. § 7105(a), (b)(1); 38 C.F.R. § 20.302.  He clearly did not meet this filing deadline, however; instead, his substantive appeal was not actually received at the New Orleans RO until May 2, 2007, so just about a year late to the day.  He and his attorney seemingly readily acknowledge as much according to footnote 1 in the Court's June 2011 memorandum decision.  The Veteran's attorney also seemingly concedes this in her more recent December 2011 brief where she writes on page 2 under her LEGAL ARGUMENT heading that "[t]he threshold question in this case is whether any delay in receipt of a Substantive Appeal by the RO should be subject to equitable tolling."  For there would be no reason to consider this doctrine of equitable tolling without acknowledgment that the Substantive Appeal was not timely filed inasmuch as equitable tolling is a means of excusing the filing delay on account of extenuating or mitigating circumstances, justified by a showing of good cause explaining why the appeal was not timely filed.

The Board's review of the RO's correspondence to the Veteran, especially between the issuance of the March 1, 2006 SOC and the May 1, 2006 filing deadline, does not disclose VA had received his substantive appeal or, for that matter, knew or should have known about the filing of it.  In addition, the RO received no earlier written communications from him that might alternatively serve as an equivalent to a substantive appeal.  In a letter dated in July 2007, he asserted that he had mailed his substantive appeal to the Board on March 11, 2006 (on the advice of the patient advocate at the VA clinic in Slidell, Louisiana), and that he had begun making follow-up inquires a short time later via telephone, written requests, and Emails starting in May 2006.

In light of these assertions, and as reason and justification for vacating the Board's prior March 2010 decision, the Court's June 2011 memorandum decision cites to Percy, supra, and the Board's failure to consider whether the filing deadline in this instance should be equitably tolled.  See also Hunt v. Nicholson, 20 Vet. App. 519, 524-35 (2009) (also recognizing that a deadline for filing a substantive appeal is subject to equitable tolling).  In particular, observed the Court, the Board did not address the Veteran's reports of repeated contacts with VA to inquire about his appeal or consider whether he acted diligently and put VA on notice that he intended to seek further review of his claim.

But prior to the May 1, 2006 filing deadline, the Veteran did not submit additional, pertinent evidence requiring the issuance of an SSOC.  See 38 C.F.R. §§ 19.31, 19.32, 20.303(b), 20.304.  Further, he did not make a request for an extension of the deadline for submitting his substantive appeal.  38 C.F.R. § 20.303.  Any follow-up telephone calls, written requests, and e-mails would have needed to have been made by the filing deadline, so by May 1, 2006, meaning by the first day of that month, and his July 2007 letter regarding these several efforts he said that he earlier had made to inquire about the status of his claim and appeal do not appear to have been made before that May 1, 2006 filing deadline, even if starting that same month.

In addition, the Court essentially stated that the "postmark rule" should be considered and the date on the envelope containing the Veteran's substantive appeal should be considered to help substantiate his claim.  This "postmark rule" is not applicable in this case, however, as there is no evidence of any mail being received for consideration of a postmark.  See 38 C.F.R. § 20.305.  Instead, the first time the RO in New Orleans became aware of the Veteran's substantive appeal was when a copy of the substantive appeal signed on March 10, 2006 was received via fax (not by mail) from Congressman Jindal's office on May 2, 2007.  So no such mail was ever received by VA; rather, there was only this fax transmission.


The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has issued two decisions addressing this legal concept of the "common law mailbox rule."  

The first case, Rios v. Nicholson, 490 F.3d 928 (Fed. Cir. 2007) (Rios I), addressed the application of the common law mailbox rule to appeals made to the Court.  The Federal Circuit stated the rule as: 

if a letter properly directed is proved to have been either put into the post office or delivered to the postman, it is presumed, from the known course of business in the post office department, that it reached its destination at the regular time, and was received by the person to whom it was addressed. 

Rios I, 490 F.3d at 930-31 (citations omitted). 

The Federal Circuit further stated that the rule did not create a conclusive presumption that the letter arrived, "but a mere inference of fact founded on the probability that the officers of the government will do their duty and the usual course of business."  Id. at 931.  The Federal Circuit stated in Rios I that for a presumption to attach in that case, the appellant had to provide evidence demonstrating that his appeal to the Court was properly addressed, stamped, and mailed in adequate time to reach the Court in the normal course of post-service business before the elapse of the 120-day deadline.  The presumption is rebuttable and evidence may be put forth to overcome the presumption.  In addition, the Federal Circuit said the common law mailbox rule only came into play [for purposes of 38 U.S.C.A. § 7266 ] when the Veterans Court alleges that it never received the petitioner's NOA [Notice of Appeal].   

The Federal Circuit remanded the case for the Court to weigh the evidence of record in the first instance and make a determination of whether the appellant's appeal was ever actually received. 

The Court received the case and issued an opinion in November 2007.  See Rios v. Peake, 21 Vet. App. 481 (2007) (Rios II).  The Court noted that the presumption of receipt permitted under the common law mailbox rule is not invoked lightly.  "It requires proof of mailing, such as an independent proof of a postmark, a dated receipt, or evidence of mailing apart from a party's own 
self-serving testimony."  Id. at 482-83.  The decision went on to list several forms of evidence that a party might submit in support of the attempt to invoke the presumption. 

In Rios II the Court found that the evidence submitted by the Veteran did allow for the presumption to attach.  This evidence consisted of a page from a registry noting the mailing of the NOA as well as two affidavits from the person responsible handling the mail.  The affidavits addressed the normal mailing procedures followed and attested that those procedures were followed in the mailing of the Veteran's NOA in that case.  The Court further found that the only evidence to rebut the presumption of mailing was that the Court had no record of receipt of the Veteran's NOA.  The Court held that the Veteran had submitted a timely NOA in his case. 

The second Federal Circuit Court decision was in Savitz v. Peake, 519 F.3d 1312 (Fed. Cir. 2008).  In that case, the Veteran was denied service connection for frozen feet and malnutrition.  He was given notice of the decision on April 30, 1946, and informed of the right to appeal within one year.  As the decision notes, he had multiple contacts with VA over the next 46 years but none involved his claim for frozen feet.  VA had no record of a timely appeal of the decision.  He later reopened his claim and established his entitlement to service connection.  He sought an earlier effective date by claiming he had submitted an NOD with the prior denial and this was never acted on by VA.  The Board denied his claim and the decision was affirmed by the Court.  The Federal Circuit Court reversed the Veterans Court and extended the application of the common law mailbox rule to consideration of whether an NOD was timely submitted.  The Federal Circuit Court relied on its decision in Rios I to apply the same standard to cases involving 38 U.S.C.A. § 7105 (West 2002) (filing of NOD and appeal, i.e., VA Form 9 or equivalent).  

The case was returned to the Court, for anticipated return to the Board, so that a factual determination could be made as to whether the Veteran had submitted sufficient evidence of a mailing to be entitled to application of the common law mailbox rule. 

Thus, in light of the Savitz decision and this Veteran's assertion in this appeal that he mailed his substantive appeal to the Board via the USPS on March 11, 2006, the common law mailbox rule must be considered.  As noted, the Court in Rios II said the presumption of receipt permitted under the common law mailbox rule is not invoked lightly and requires proof of mailing.  There is no independent evidence of an actual mailing of the VA Form 9 to the Board by the Veteran, that is, other than his own unsubstantiated allegations that he did, demonstrating he actually mailed his substantive appeal to the Board in early March 2006, rather than as required to the RO in New Orleans.  He has not made a specific allegation regarding his individual piece of mail or presented any evidence in this regard.  Therefore, relief under the mailbox rule is not warranted.  

Any notion the Board lost or misplaced this form he allegedly mailed is also unsubstantiated.  And "[t]he Court routinely has applied a presumption of administrative regularity to all manner of VA processes and procedures."  Woods v. Gober, 14 Vet. App. 214, 220 (2000); see also Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Moreover, as already explained, the Board had no authority to accept his substantive appeal (VA Form 9), even if mistakenly sent to the Board rather than to the RO.  See again 38 C.F.R. § 20.300.

In the alternative, the Veteran argues he should be afforded special consideration because the failure of delivery of his substantive appeal was the result of sheer disarray within the U. S. Postal system and VA system in the New Orleans area following and as a result of Hurricane Katrina in August 2005.  It is worth repeating in this regard that several such dire situations have been found to justify equitable tolling of a filing deadline.  Indeed, VA itself has establish procedures and protocols for this forgiveness when it is determined the landfall of Hurricane Katrina precluded the timely filing of an appeal.  To this end, 

VA has created a leniency exception to the date of receipt of mail when affected by Hurricane Katrina.  See Disruption of Mail Service, 70 Fed. Reg. 61,509 (Oct. 24, 2005).  It is sufficient where the claimant actively pursued judicial remedies by filing a defective pleading during the statutory period.  Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990).  Here, though, there is no evidence of record that the Veteran filed any pleading during the statutory filing period.  Moreover, the RO sent him the SOC on March 1, 2006, so after the devastation of Hurricane Katrina in August 2005.  It is one thing to claim that hurricane's devastation prevented the sending of an SOC or other correspondence, so in turn prevented someone from filing a timely substantive appeal in response, but it is quite another when, as here, the RO apparently had resumed operations by the March 2006 mailing of that SOC, despite anything that may have occurred in the aftermath of that hurricane, thereby in turn creating a reasonable expectation that the Veteran would be able to file a timely substantive appeal in response to that SOC.  In other words, the devastation of Hurricane Katrina did not prevent the mailing of that SOC, so should not have prevented him from filing a timely substantive appeal in response.  Therefore, this exception does not apply to the circumstance of this case.

Equitable tolling also is justified in "extraordinary circumstances."  McCreary v. Nicholson, 19 Vet. App. 324 (2005).  The following three requirements must be met, however:  (1) the extraordinary circumstance must be beyond the appellant's control, (2) the appellant must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the appellant must exercise "due diligence" in preserving his/her appellate rights such that a reasonably diligent appellant under the same circumstances also would not have filed a timely appeal.  Id.  

Using this standard for the application of equitable tolling, the Board finds that the Veteran's failure to timely file the substantive appeal was not due to extraordinary circumstances beyond his control or that the untimely filing was a direct result of the extraordinary circumstances.  

Hurricane Katrina obviously was beyond his control, and he did contact the RO in 2006 regarding his appeal.  But, again, even accepting there may have been diminished capacity for the USPS and VA to function as they had prior to that hurricane, he received the SOC on March 1, 2006, so after that tragedy had occurred.  He received correspondence from the RO dated on March 13, 2006, which he replied to with a statement signed on March 21, 2006, and it was received by the RO on March 28, 2006.  He also received correspondence from the RO dated on April 27, 2006, which he replied to with a statement signed on May 6, 2006, and it was received by the RO on May 10, 2006.  This in turn shows the RO had not lost this ability to communicate with him in a timely manner and provide the necessary forms and correspondence concerning his claim that would enable him to perfect a timely appeal.  He has not shown that the untimely filing was a direct result of the extraordinary circumstance, the hurricane.  Therefore, the second element of the McCreary test has not been met.  

Equitable tolling also, as mentioned, may be invoked where the claimant has been induced or tricked by his adversary's misconduct into allowing a filing deadline to pass.  See Irwin, supra.  The VA disability system is paternalistic in nature rather than adversarial.  Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  However, misconduct such as misinformation from VA could cause a claimant to miss a filing deadline.  Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998).  

There is no indication the Veteran was induced or tricked by adversarial misconduct into allowing a filing deadline to pass.  Even though a VA patient advocate told him incorrectly to send the substantive appeal to the Board, instead of to the RO, the Board had no authority to accept his substantive appeal - as is clearly explained in 38 C.F.R. § 20.300.  The best the Board could have done, even assuming its receipt of that substantive appeal, was to forward it on to the RO with the hope that it would be received there as required within the filing deadline.  But even aside from this, faulty advice from VA employees does not absolve him of the requirement of filing a timely substantive appeal.  Cf. Shields v. Brown, 8 Vet. App. 346, 351 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  

Statutes and regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [statutes or] regulations or of the hardship resulting from innocent ignorance".  See Morris v. Derwinski, 1 Vet. App. 260 (1990), (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 385 (1947)).

Finally, the Veteran stated that he repeatedly contacted the RO shortly after receiving the SOC in March 2006 requesting information regarding his appeal, and was told it took time to get a response because there are many Veterans filing appeals, that he consequently had to be patient, and that the process takes time.  The first indication he contacted the RO after March 2006 was a Report of Contact, dated December 22, 2006, so outside of the appeal period.  He stated that he had never received any notification of his appeal.  There are subsequent contacts regarding this issue; however, there is no indication he contacted anyone at the RO during the appeal period - so prior to the May 1, 2006 filing deadline, about his appeal or its status.  Therefore, VA personnel could not trick him into failing to file a timely appeal inasmuch as the time allotted for filing his appeal already would have expired.

In sum, the Veteran's substantive appeal was untimely.  Equitable tolling is not justified as he has failed to establish good cause for not having filed a timely appeal.  The preponderance of the evidence is against this claim; there is no reasonable doubt to be resolved in his favor; and his appeal concerning this timeliness issue resultantly must be again denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

The Veteran's claim of timeliness of his substantive appeal is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


